Schkmber, J.
(concurring). The broad issue in this case is whether the Board of Public Utility Commissioners *33(Board) has been vested with the same jurisdiction over public utility solid waste collectors, as it has over other public utilities, so that the Board may regulate the rates charged a municipality, whether by competitive bidding or some other appropriate method.
In my opinion the Legislature has vested that jurisdiction in the Board. It has the power and responsibility to decide when and under what circumstances competitive bidding is appropriate. The desired flexibility of empowering the Board to use its expertise, which it is gradually developing, to require competitive bidding or not, as the circumstances warrant, accords with the Legislature’s intent in including solid waste collectors in the definition of “public utilities.” N. J. S. A. 48:2-13.
Title 48 of the Revised Statutes delineates a comprehensive scheme of control over all public utilities. The basic grant of power to the Board is embodied in N. J. S. A. 48:2-13, which provides in part:
The board shall have general supervision and regulation of and jurisdiction and control over all public utilities . . . and their property, property rights, equipment, facilities and franchises so far as may be necessary and for the purpose of carrying out the provisions of this Title.
It has been said that this statute gave the Board of Public Utility Commissioners a general jurisdiction over utilities “as far as it could be done by legislative act.” State v. New York Central R. Co., 52 N. J. Super. 206, 208 (Ch. Div. 1958); Atlantic Coast Electric Ry. Co. v. Public Utility Board, 92 N. J. L. 168, 175 (E. & A. 1918), app. dism. 254 U. S. 660, 41 S. Ct. 10, 65 L. Ed. 462 (1920); O’Brien v. Public Utility Board, 92 N. J. L. 44, 46 (Sup. Ct. 1918), aff’d 92 N. J. L. 587 (E. & A. 1919); In re Central Railroad Co., 30 N. J. Super. 520, 523 (App. Div. 1954); Perth Amboy v. Bd. of Public Utility Comm’rs., 98 N. J. L. 106, 108 (Sup. Ct. 1922).
*34In In re Public Service Electric and Gas Co., 35 N. J. 358 (1961), Justice Hall wrote:
Moreover, and of greater importance here, this State has delegated in most sweeping terms “general supervision and regulation of and jurisdiction and control over all public utilities” and “their property, property rights, equipment, facilities and franchises” to the Board. N. J. S. A. 48:2-13. More specifically, the Board is empowered to direct utilities to furnish safe, adequate and proper service, R. S. 48:2-23, and to that end it may fix just and reasonable standards and practices. R. S. 48:2-25. We find in these statutes, and throughout Title 48 of the Revised Statutes (1937), a legislative recognition that the public interest in proper regulation of public utilities transcends municipal or county lines, and that a centralized control must be entrusted to an agency whose continually developing expertise will assure uniformly safe, proper and adequate service by utilities throughout the State. Our courts have always construed these legislative grants to the fullest and broadest extent. [35 N. J. at 371; citations omitted].
In placing solid waste collection entities under the public utility law,1 the Legislature found that waste collection is a matter of “grave concern to all citizens” and “is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this State require efficient and reasonable solid waste collection, disposal and utilization service; that such service will more likely be achieved if the Public Utility Commission is charged with the duty of setting and enforcing standards and rates for regulating economic aspects of solid waste collection, disposal and utilization service; and that the exercise of any power herein provided for shall be deemed to be in the public interest and for a public purpose.” N. J. S. A. 48:13A-2. Express provision was made for the Board to regulate solid waste collection rates, N. J. S. A. 48:13A-4, to designate their franchise areas to be served at charges “published in tariffs or contracts accepted for filing by the board,” N. J. S. A. 48:13A-5 [emphasis supplied], and to issue to them certificates of public *35convenience and necessity, a condition precedent to engaging in the business, N. J. S. A. 48:13A-6.
The Board’s control over public utility solid waste enterprises, N. J. S. A. 48:2-13 et seq. and N. J. S. A. 48:3—1 et seq., complemented by provisions of the Solid Waste Utility Control Act of 1970, N. J. S. A. 48:13A-1 et seq., includes complete jurisdiction over the initial rates or charges made by solid waste collectors to municipalities in the same fashion that it has over other public utilities.2
The majority contends that a public utility solid waste collector which proposes to enter into a contract with a municipality is subject to competitive bidding because of N. J. S. A. 40:66-4 which reads as follows:
The governing body may, if it deem it more advantageous, contract with any person for the cleaning of the streets, or the collection, removal and disposal of ashes, garbage, refuse and waste matter or any portion thereof. Before making any such contract or contracts the governing body shall first adopt specifications for the doing of the work in a sanitary and inoffensive manner, and any such contract or contracts the amount of which exceeds $2,500.00 shall be entered into and made only after bids shall have been advertised therefor, and awarded in the manner provided in chapter 50 of this Title (§ 40:50-1 et seq.). The bidder or bidders to whom the contract or contracts shall be awarded shall give satisfactory bond or other security for the faithful performance of the work. The contract shall include and in all respects conform to the specifications, adopted for the doing of the work.
The incorporation by reference of N. J. S. A. 40 :50-1 eliminated public bidding “where the contract to be entered into is one for the supplying of any product or the rendering of any service by a public utility subject to the jurisdiction of the Board of Public Utility Commissioners of this State and tariffs and schedules of the charges made, charged or exacted *36by the public utility for any such products to be supplied or services to be rendered are filed with the said board.”3
Two requirements for exemption are: (1) the contracting company must be a public utility subject to the Board’s jurisdiction, and (2) the product or service must be based on a tariff or schedule of charges which are filed with the Board. The solid waste collector Leone Brothers is admittedly a public utility subject to the Board’s jurisdiction and its contract, which the majority recognizes is a schedule of charges, must be filed with the Board. N. J. A. C. 14:3-9.6.
The legislative history demonstrates the exemption was to be applied whenever the two criteria were satisfied. Initially when the Legislature adopted this exception (Assembly Bill 407) there was a blanket exception for public utilities irrespective of the service or product.4 (Public utilities may and do engage in non-public utility activities). Governor Meyner conditionally vetoed the bill, Veto Messages of Governor Robert B. Meyner, 1957, p. 10, because:
I am advised that the purpose of the sponsors of this bill was to clarify the advertising requirement where the service to be contracted for is the furnishing of electric, gas or similar service by a public utility authorized to furnish such service in the area, because in such case, since the rates charged are filed with the Board of Public Utility Commissioners, advertising for bids serves no useful purpose and causes needless expense.
But the amendatory language in the bill would have a scope and effect beyond that intended. It would eliminate the advertising requirement in cases where the articles to be furnished or the service to be rendered are properly the subject of competitive bidding, merely because the contract is entered into with a public utility.
*37The amendment clarified the Legislature’s intent to limit the exemption to public utility products or services. The Hearing Examiner for the Board interpreted the statute in this manner. He concluded that “[t]he terms of such filed contract pertaining to services rendered and to be rendered and the consideration to be paid therefor are considered by the Board to constitute Tariffs and schedules of charges made, charged .or exacted’ for such services” and therefore the contract was exempt from the mandatory bidding requirements. (Hearing Examiner’s Report and Recommendations, Dkt. No. 734-331, November 31, 1973). In its opinion the Board did not disagree, but stated it was bound by the decision in Capasso v. Pucillo, 132 N. J. Super. 542 (Ch. & Law Divs. 1974), aff’d 132 N. J. Super. 473 (App. Div. 1974).
In Gapasso the Court concluded that a conflict existed between N. J. S. A. 40:66-4 which required competitive bidding and N. J. S. A. 40A:11-5(1) (f) which exempted public utility services from competitive bidding. After finding that N. J. S. A. 40:66-4.was not repealed by implication and that it applied to public utility solid waste collection enterprises, the decisions attempted to harmonize both statutory provisions. But the need for that strained interpretation of N. J. S. A. 40A:11-5(1) (f) and consideration of the implied repeal of N, J. S. A. 40:66-4 are dissipated once it is recognized that N. J. S. A. 40:66-4 is applicable and viable for non-public utility operations.
The crux of the majority’s misinterpretation of the plain and unambiguous language of both N. J. S. A. 40:50-1 and its successor, N. J. S. A. 40A:11-5(1) (f), is predicated on the thought that the statutory exemption was limited to public utilities which have “a franchise to serve a designated area.” Supra at 31. Public utilities in New Jersey do not have exclusive franchise areas. See N. J. S. A. 48:9-5 and N. J. Const., Art. 4, § 7, par. 9(8).5 The 1962 revision of the pub-*38lie utility law substantially eliminated the concept of limiting the authority of utilities to serve a particular area6 and many public utilities have authority to operate throughout the State.7 As the majority has stated New Jersey “has long since abandoned the view that the concept of a public utility must entail ‘a, locked-in consumer group receiving a necessity of life through a monopolistic supplier/ In re Petition of New Jersey Natural Gas Co., 109 N. J. Super. 324, 333 (App. Div.), certif. den. 56 N. J. 475 (1970).” Supra at 21. Competition among public utilities for the same consumer has existed for many years. Two gas companies have distributed gas on the same street within the same municipality. Atlantic City Gas & Water Co. v. Consumers’ Gas & Fuel Co., 70 N. J. Eq. 536 (Ch. Div. 1905), aff'd 74 N. J. Eq. 455 (E. & A. 1908). Two competing telephone companies at one time served between Camden and Cape May Court House. Two bus companies have had routes which coincided in whole or in part. The same situation has existed with railroads. The unambiguous statutory language should not be artificially modified because of a legislative history which does not clearly support a mythical legal concept.8
*39The Hearing Examiner and the Board believe that the competitive bidding practice as provided for in N. J. S. A. 40:66-4 is salutary at this time for solid waste companies and no one quarrels with its wisdom in that respect. The Board is free to adopt those provisions, as it impliedly has, by not exercising jurisdiction before competitive bidding has occurred and the contract entered into. Undoubtedly the Board has been reluctant because of the Gapasso decision to adopt a specific regulation to that effect, although unquestionably that would be the better practice.
I would affirm the judgment, but find that the Board has jurisdiction over the subject matter.
Schreiber, J., concurring in the result.
For affirmance — Chief Justice Hughes, Justices Mountain, Sullivan, P ashman, Clifford and Schreiber and Judge Conford — 7.
For reversal — Hone.

 Solid Waste Utility Control Act of 1970, N. J. S. A. 48:13A-1 et seq.


Jurisdiction over health and environmental impacts has been placed in the Department of Environmental Protection. The only limitation on the public utility board jurisdiction involves some health and environmental matters delegated to the Department of Environmental Protection. N. J. S. A. 13:1E-1 et seq.


The reference in N. J. S. A. 40:66-4 to N. J. S. A. 40:50-1 et seq. has been amended because of a general revision of N. J. S. A. 40 :50-1 et seq. to refer to N. J. S. A. 40A :11-1 et seq. N. J. S. A. 1 :1-3.3. The exemption provison is now found in N. J. S. A. 40A: 11-5(1) (f) and reads substantially the same as in N. J. S. A. 40: 50-1.


 Id.


 Under N. J. S. A. 48:13A-5 of the Solid Waste Utility Control Act of 1970 the Board is empowered to fix a franchise area for one *38or more solid waste collection and disposal entities. There is not now nor has there been any such provision for any other public utilities.


 N. J S. A. 48 :9-l to -4 (gas) were repealed by L. 1962, c. 198, § 198; N. J. S. A. 48:7-1 and -2 (electric) were revised; N. J. S. A. 48 :19-1 to -4 (water) were repealed by L. 1962, c. 198, § 198.


Public Service Electric and Gas Company, the largest “traditional” utility, has historically asserted authority to operate anywhere in the State.


See Service Armament Co., et al. v. Hyland, 70 N. J. 550 (1976) where this Court has reiterated the rule that the “overriding principle in statutory construction is that in the absence of an explicit indication of special meaning, words will be given their ordinary and well-understood meaning.” [Supra at 556].
The majority impliedly concedes that if the Board designates franchise areas, then the statutory competitive bidding requirements *39of N. J. S. A. 40:66-4 will be inapplicable. [Supra at 31]. Under A. J. S. A. 48:13-5 tbe Board may grant a number of companies the same franchise area and A. J. S. A. 40:66-4 would not apply. It is difficult to believe that the Legislature intended this anomalous result.